Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146746                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 146746
                                                                   COA: 311435
                                                                   Shiawassee CC: 02-007574-FC
  RICKY ALLEN PARKS,
           Defendant-Appellant.

  _________________________________________/

          By order of October 23, 2013, the application for leave to appeal the January 3,
  2013 order of the Court of Appeals was held in abeyance pending the decision in People
  v Shaver (Docket No. 146521). On order of the Court, leave to appeal having been
  denied in Shaver, ___ Mich ____ (2014), the application is again considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2014
           h0324
                                                                              Clerk